Per Curiam.
While it was proper, and so conceded by defendant’s counsel, to ask the plaintiff whether he had told defendant’s driver after the accident that he, the plaintiff, had not been hurt as a result of the collision, the ruling permitting the conversation between plaintiff and the driver to establish defendant’s liability presents reversible error.
Judgment reversed and a new trial ordered, with costs to appellant to abide the event.
All concur. Present — Lydon, Levy and Frankenthaler, JJ.